DETAILED ACTION
Status of the Application
Claims 1 and 3-8 are pending in the instant application.  Claims 1, 3 and 6 are currently amended.  Claims 7 and 8 have been newly added.  
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 7 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “substantially” in claim 8 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shimamura et al. (US 2003/0113621) (on January 29, 2020 IDS).
Regarding claim 1, Shimamura et al. teaches a battery cell comprising: 
a laminated body (power generating unit 50) comprising a first electrode (positive electrode 4), a second electrode (negative electrode 6), and a separator (separator 8) (Fig. 1A; para. [0032]) stacked in a first direction (Fig. 1A), the laminated body comprising a first surface (the top of power-generating unit 50; Fig. 1A), a second surface (the bottom of power-generating unit 50; Fig. 1A) opposite to the first surface in the first direction, and a first side surface (left side of laminated body/power generating unit 50) between the first surface and the second surface (Fig. 1A); 
an exterior material (battery enclosure 3) wrapping the laminated body; and 
a first lead terminal comprising a first end and a second end opposite to the first end (Fig. 1A), the first end being positioned such that the first end faces the first side surface of the laminated body (Fig. 1A), 
wherein the exterior material seals a part of the first lead terminal such that the first end of the first lead terminal is positioned inside the exterior material and the second end of the first lead terminal is exposed to the outside of the exterior material (Fig. 1A; para. [0032]; one of ordinary skill in the art can appreciate that as the laminated body/power-generating unit 50 is hermetically sealed by the battery enclosure 3/exterior material that the portions of the terminal that do not protrude from the exterior material – the first end of the first lead terminal and the first end of the second lead terminal - are also sealed),
wherein the first lead terminal has a bent portion at the part of the first lead terminal (Fig. 1A), and
wherein the second end of the first lead terminal projects obliquely with respect to the first side surface of the laminated body (Fig. 1A).

    PNG
    media_image1.png
    504
    781
    media_image1.png
    Greyscale


Regarding claim 3, Shimamura et al. teaches a battery cell wherein the exterior material has a first side intersecting with the first lead terminal (Fig. 1A), and
the first side of the exterior material has a notch on at least one of both sides of the first lead terminal (Fig. 1A).  
Regarding claim 4, Shimamura et al. teaches a battery cell further comprising:
a second lead terminal comprising a first end and a second end opposite to the first end (Fig. 1A),
wherein the second lead terminal is positioned such that the first end of the second lead terminal faces the first side surface of the laminated body (Fig. 1A), and
the second end of the second lead terminal projects obliquely with respect to the first side surface of the laminated body (Fig. 1A).
Regarding claim 5, Shimamura et al. teaches a battery cell further comprising:
a second lead terminal comprising a first end and a second end opposite to the first end (Fig. 1A),
wherein the laminated body has a second side surface (bottom of laminated body/power generating unit 50) opposite to the first side surface (Fig. 1A),
the second lead terminal is positioned such that the first end of the second lead terminal faces the second side surface of the laminated body (Fig. 1A), and
the second end of the first lead terminal projects obliquely with respect to the second side surface of the laminated body (Fig. 1A).
Regarding claim 7, Shimamura et al. teaches a battery cell wherein the exterior material comprises a first side directed substantially in a same direction as the second end of the first lead terminal (both the first side and the second end of the first lead terminal extend toward the left; Fig. 1A). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (US 2003/0113621).  
Regarding claim 6, Shimamura et al. (hereinafter “Shimamura et al. Embodiment 1”) teaches a battery cell comprising: a laminated body (power generating unit 50) comprising a first electrode (positive electrode 4), a second electrode (negative electrode 6), and a separator (separator 8) (Fig. 1A; para. [0032]) stacked in a first direction (Fig. 1A), the laminated body comprising a first surface (the top of power-generating unit 50; Fig. 1A), a second surface (the bottom of power-generating unit 50; Fig. 1A) opposite to the first surface in the first direction, and a first side surface (left side of laminated body/power generating unit 50) between the first surface and the second surface (Fig. 1A); 
an exterior material (battery enclosure 3) wrapping the laminated body; and 
a first lead terminal comprising a first end and a second end opposite to the first end (Fig. 1A), the first end being positioned such that the first end faces the first side surface of the laminated body (Fig. 1A), 
wherein the exterior material seals a part of the first lead terminal such that the first end of the first lead terminal is positioned inside the exterior material and the second end of the first lead terminal is exposed to the outside of the exterior material (Fig. 1A; para. [0032]; one of ordinary skill in the art can appreciate that as the laminated body/power-generating unit 50 is hermetically sealed by the battery enclosure 3/exterior material that the portions of the terminal that do not protrude from the exterior material – the first end of the first lead terminal and the first end of the second lead terminal - are also sealed),
wherein the first lead terminal has a bent portion at the part of the first lead terminal (Fig. 1A), and
wherein the second end of the first lead terminal projects obliquely with respect to the first side surface of the laminated body (Fig. 1A).
Shimamura et al. Embodiment 1 is silent regarding a battery pack comprising: a case, and a battery cell accommodated in the case.  Shimamura et al. in a second Embodiment 2 (hereinafter “Shimamura et al. Embodiment 2”) teaches a case (outer case 20), and a battery cell accommodated in the case (Fig. 8A) (para. [0045]).  Accordingly, it would have been obvious to one of ordinary skill in the art to modify the battery cell of Shimamura et al. Embodiment 1 by incorporating the battery cell into a battery case thereby creating a battery pack as taught by Shimamura et al. Embodiment 2 in order to protect the battery cell from the environment, i.e. water, dust, etc.  
Regarding claim 8, Shimamura et al. teaches a battery cell wherein the exterior material comprises a first side directed substantially in a same direction as the second end of the first lead terminal (both the first side and the second end of the first lead terminal extend toward the left; Fig. 1A). 

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.  
Applicant argues: Regarding claim 1, the Office Action asserts that Shimamura discloses all the claim elements. Applicant respectfully disagrees, at least because Shimamura does not disclose or suggest “a laminated body comprising a first electrode, a second electrode, and a separator stacked in a first direction, the laminated body comprising a first surface located at one side in the first direction, a second surface opposite to the first surface in the first direction, and a first side surface between the first surface and the second surface”. Shimamura also does not disclose or suggest “the exterior material seals a part of the first lead terminal such that the first end of the first lead terminal is positioned inside the exterior material and the second end of the first lead terminal is exposed to the outside of the exterior material, wherein the first lead terminal has a bent portion at the part of the first lead terminal” as claimed. 
The Office Action asserts that the claimed “first surface” corresponds to the left end of the unit 50, the “second surface” corresponds to the right end of the unit 50, and the “first side surface” corresponds to the top of the unit 50.
Applicant respectfully submits that the electrodes 4, 6 and the separator 8 of Shimamura are not “stacked in a first direction” as claimed. The claim recites that the second surface (alleged right end) is opposite to the first surface (alleged left end) in the first direction such that the first direction would correspond to the left-right direction in FIG. 1A of Shimamura. However, the electrodes 4, 6 and separator 8 of Shimamura are not stacked in the left-right direction, but are instead stacked in the up-down direction. 
Further, Shimamura does not disclose any exterior material that “seals a part of the first lead terminal” in the claimed manner. At best, the enclosure 3 may correspond to exterior material. However, the part of the alleged first lead terminal 1 that is sealed by the enclosure 3 does not have a bent portion as claimed. As shown in FIG. 1A, the first lead terminal 1 of Shimamura is straight and does not have any bent portion, let alone a bent portion at the part that is sealed by exterior material as claimed. Accordingly, claim 1 is patentable because Shimamura does not disclose or suggest all the claim elements.
Independent claim 6 recites features similar to those of claim 1 and is therefore patentable at least for the reasons set forth above regarding claim 1.  Dependent claims 3-5, 7, and 8 are patentable at least by virtue of their respective dependencies.  For at least these reasons, Applicant respectfully requests withdrawal of the rejections.
It is Office’s position that the arguments of record are based on the claims as amended. The amended claims have been addressed in the rejections of claim 1 and claim 6 above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724